DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aizawa et al. (US 6036582).
With respect to claim 1, Aizawa describes polishing method comprising: a polishing step of polishing the substrate by using rotatable substrate holder pressing the substrate against a turntable polishing pad; a cleaning step of cleaning the substrate, and a buffing step of performing buffing process to the substrate (col. 5, lines 14-18, 45-56; col. 11, lines 65-col. 12, line 3).  The method further includes transferring steps of using first transferring robot 20a with dry hand 38a before performing polishing step and using transferring robot 20b with dirty hand 38d, which is not used in the previous transferring step, to transferring the substrate after polishing step to the cleaning and buffering processing steps (col. 11, line 65-col. 12, line 3).
With respect to claim 2, Aizawa teaches the cleaning unit includes a cleaning chamber (R2) that includes a cleaning module (26a-c), a buff processing chamber (200) that includes a module (col. 5, lines 27-40 includes a buff table 214, a buff processing component 216, liquid supply system 208, and a conditioning unit 204), and the transfer robot 20b is in a transfer chamber between the cleaning and buffing chambers (R2) (Fig 1 ).
With respect to claim 4, Aizawa teaches the buffing process is done by the buffing unit 200 which has at least two buffing modules including the top ring head module 202 and the dressing unit at the upper portion and a buffing member module at the lower portion (col. 5, lines 40-45; fig. 1).  This provide claimed the buff processing step is performed by two processing modules placed in an upper-and-down direction of the buff process chamber.
Claim(s) 25, 26 and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takahashi (US 6179695).
 	With respect to claim 25, Takahashi describes a polishing method comprising: bringing several polishing pads including a first and second pads having a dimeters than that of the subtract into contact with the substrate and polishing with a pressure, supplying slurry to the substrate and rotating the pads and the substrate to perform polishing process (col. 9, lines 35-col. 10, line 3; fig. 6 and 12).  The pads have different diameters (fig. 6 and 12) or one is smaller size or diameter than the other.
 	With respect to claim 26, a smaller pad D2, which is smaller than D1 can be used to polish the peripheral part of the substrate (fig. 6).
 	With respect to claim 31, the process includes using a table 105 holding the substrate, several pad holders/heads 217 to which pads 218 are attached to and plurality shafts 211a holding the pad holders/heads (fig. 1 and 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 2 above.
 	With respect to claim 3, Aizawa is silent about a pressure in the transfer chamber is higher than a pressure in the buffing processing chamber.  However, he teaches that the rooms are to kept clean by generating respective pressure in the rooms which is preventing contaminant air flowing from less clean rooms into cleaner rooms (col. 2, lines 49-53; col. 10, lines 15-25).  The buffing chamber would certainly less clean than the transferring chamber since it is used to finishing or cleaning the substrates (col. 5, lines 26-29).  One skill in the art before the effective filing date of the invention to provide a pressure in the transfer chamber higher than a pressure in the buffing chamber in order to prevent contaminant air flowing out of the buffing chamber.
 	With respect to claims 5 and 6, Aizawa teaches the buffing process is perform by the buffing module further includes a buff table (214 Fig 6) configured to hold the substrate (col 5, lines 47-52), on which the substrate surface would be turned up or exposed for buffing process, a buff member (col 6, lines 25-29 note teaching of a woven pad structure) which is capable of being smaller than the substrate depending on the substrate used, a buff head (210) and is configured to perform the buff process (Fig 6) by bringing the substrate into contact with the buff member and moving the substrate relatively to the buff member while supplying a buff processing liquid ( col 6, In 16-34).  The process includes a cleaning step of the substrate after the buffing step (col. 11, line 61-col. 12, line 3).  Unlike claimed invention, Aizawa doesn’t describe about cleaning the buff table before a succeeding substrate is fed into the buff processing module and after the substrate cleaning step.  however, the dressing unit having the dressing tool with rotatable support shaft for dressing (cleaning or conditioning) the buffing tool or table by pressing down onto the rotatable buffing table (col. 5, lines 30-col. 6, line 5) would be preparing the buffing tool for the buffing process.  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention that the dressing step of the buffing table would be done before processing the next substrate or feeding the next substrate to the buffing process and can be after the substrate cleaning step as long as the buffing table is ready for the next substrate with expected results.
 	With respect to claims 7-9, even though Aizawa is silent about using different buff processing liquids which are one is for the buff member and one is for the buff process or having another chemical buff process step with a liquid that is different from the main buff step and with different cleaning steps.  However, in the processing step, he describes two different steps of a first step of finish or clean the substrate and a second step of dressing or conditioning the buffing member (col. 5, line 28-col. 6, line 5) and there are different processing sequences such as polishing, buffing, and then cleaning or polishing, cleaning, second polishing, buffing, and then cleaning (col. 5, line 60-col. 6, line 3).  The cleaning involves using water (col. 6, line 38-47; col. 10, line 49) and a rinsing tank for rinsing dressing tool (col. 38-40).  This shows that his apparatus and method would enable different processing sequence involving various polishing, buffing, and cleaning steps. Therefore, it would have been obvious that it is within the knowledge of one skill in the art to use different liquids for each step, for example, one is for finishing or cleaning the substrate and one is for dressing or conditioning the buff member, and providing several buffing steps and cleaning steps of claims 7 and 8, with each own processing liquid as along as the steps process the substrate with expected results.
 	With respect to claim 10, even though Aizawa doesn’t describe rinsing the buff member that is opposite the dresser before or after performing dressing/conditioning the buff member.  However, his teaching throughout the description concerning how to keep the substrate and the plurality of rooms to be cleaned and free of contaminant to provide highly clean products (col. 2).  Therefore, rinsing any part of the equipment after a certain step such as rinsing the buff member being dressed or conditioned would be obvious to be within the knowledge of one skill in the art for the purpose that it is free of any contaminant and/or chemicals so that it can process the next substrate without contaminate the substrate with the dressing chemicals.
Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 25 above, and further in view of Sakamoto et al. (US 2009/0056102).
With respect to claim 27, Takahashi doesn’t describe conditioning the pads with a first and second dresser.  Sakamoto shows that using dresser to condition a polishing pad is known and practiced by one skill in the art.  He teaches a polishing apparatus has several polishing pad and each one has its own dresser (fig. 1; para 6, 10, 27).  It would have been obvious for one skill in the art before the effective filing date of the invention to condition the polishing pads with a dresser in light of Sakamoto because it is a necessary step to condition the polishing pad for the polishing step with expected results.
With respect to claim 28-30, Takahashi describes that the polishing pads can be used simultaneously to polish the substrate (col. 7, lines 14-20).  Even though the applied prior art is silent about the sequence of the first and second polishing step and conditioning the polishing pads such as simultaneously, at different time, or at the time of the polishing steps suggested in claims 28-30.  However, Sakamoto teaches that the conditioning step can be done at various time including before, after or at the time of polishing (para 6); therefore, the sequence appears to be a desired choice.  One skill in the art would find it obvious to provide any sequence of the conditioning step for the polishing pads as long as the pads can be prepared for the polishing process with expected results.  With the same reasoning, the claimed sequence between the first and second polishing step where they start at different timings would be a desired choice because Takahashi’s method is capable having the polishing pads are independently adjusted or controlled (col. 6, lines 28-35; col. 7, lines 14-30; claims 16-19).
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, 25-31 in the reply filed on 10/25/22 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/17/2022